Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasebe et al. (5528094) in view of Baeumel et al. (6198183).
Regarding claim 1, Hasebe et al. shows a motor unit comprising:
a first rotating electric machine (24) which includes a cylindrical first stator (29), a first rotor (41) disposed coaxially with the first stator, a first shaft (56) disposed coaxially with the first rotor, and a cylindrical first casing (11) accommodating the first stator and the first rotor;
a second rotating electric machine (25) which includes a cylindrical second stator (30), a second rotor (42) disposed coaxially with the second stator, a second shaft (57) disposed coaxially with the second rotor, and a cylindrical second casing (12) accommodating the second stator and the second rotor; and
a surface-matching fixing portion (center, below 20, Fig. 1) which is fixed by a fixing member while an axial end surface of the first casing (11) comes into contact with an axial end surface of the second casing (12).
Hasebe et al. does not show a single drive device which is integrally fixed across a peripheral surface in a diameter direction of the first rotor in the first casing and a peripheral surface in a diameter direction of the second rotor in the second casing.  Hasebe et al. only shows the drive circuit in Fig. 2.
Baeumel et al. shows a single drive device (3, Fig. 1) which is integrally fixed across a peripheral surface in a diameter direction of the rotor in the casing (21) for the purpose of reducing heat.
	Since Hasebe et al. and Baeumel et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to mount a single drive device which is integrally fixed across a peripheral surface in a diameter direction of the first rotor in the first casing and a 
Regarding claim 4, Hasebe et al. also shows wherein the first rotating electric machine and the second rotating electric machine are disposed coaxially, and wherein a plurality of the fixing members (bolts, not shown) are arranged at intervals in a circumferential direction of the first rotating electric machine.
Regarding claim 6, Hasebe et al. also shows a motor unit manufacturing method comprising:
a first step of preparing a first rotating electric machine (24) which includes a cylindrical first stator, a first rotor disposed coaxially with the first stator, a first shaft disposed coaxially with the first rotor, and a cylindrical first casing accommodating the first stator and the first rotor, a second rotating electric machine (25) which includes a cylindrical second stator, a second rotor disposed coaxially with the second stator, a second shaft disposed coaxially with the second rotor, and a cylindrical second casing accommodating the second stator and the second rotor, and 
a surface-matching fixing portion (center, Fig. 1) which is fixed by a fixing member while an axial end surface of the first casing comes into contact with an axial end surface of the second casing, and fixing the surface-matching fixing portion by the fixing member (bolts, not shown).
Baeumel et al. also shows a single drive device (3) which has a size across a peripheral surface in a diameter direction of the rotor in the casing and a second step of fixing the drive device across the peripheral surface of the casing.
As a result, claim 6 is also rejected.
Allowable Subject Matter
Claims 2, 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious the motor unit, wherein the surface-matching fixing portion is fixed in an axial direction, wherein a portion facing the drive device in the peripheral surface of the first casing and the peripheral surface of the second casing has a planar flat portion extending in the axial direction, and wherein the motor unit further comprises an orthogonal fixing portion which fixes the drive device in a direction orthogonal to the axial direction across the peripheral surface of the first casing and the peripheral surface of the second casing as recited in claim 2; wherein the drive device covers at least a part of the plurality of fixing members while the drive device is fixed as recited in claim 5.  Claim 3 depends on claim 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANG D. LE/
Examiner
Art Unit 2834



6/8/2021
/DANG D LE/Primary Examiner, Art Unit 2834